UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-4946



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


TERRY WILLIAM STEWART,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.  Lacy H. Thornburg,
District Judge. (CR-01-11)


Submitted:   February 12, 2007            Decided:   March 26, 2007


Before WILLIAMS, MICHAEL, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Eric A. Bach, Charlotte, North Carolina, for Appellant. Gretchen
C. F. Shappert, United States Attorney, Thomas Cullen, Assistant
United States Attorney, Charlotte, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               A jury found Appellant Terry William Stewart guilty of

several offenses arising out of a Ponzi scheme.                              We previously

affirmed the convictions but vacated the sentence and remanded for

resentencing pursuant to the rules announced in United States v.

Booker, 543 U.S. 220 (2005).                United States v. Stewart, No. 03-

4775, 2005 WL 855912 (4th Cir. Apr. 14, 2005) (unpublished), cert.

denied,    126     S.     Ct.    228     (Oct.      3,   2005)    (No.       05-5332).    At

resentencing, the district court used the calculations under the

sentencing guidelines it used at the initial sentencing.                           When it

imposed the new sentence, the court was aware of the advisory

nature    of    the     guidelines       and   it    considered        the    18   U.S.C.A.

§ 3553(a) (West 2000 & Supp. 2006) factors.                       Stewart claims the

sentence was not reasonable because the court erred in determining

the amount of loss for sentencing purposes.                      We affirm.

               This     court    reviews       a    sentence     for    reasonableness.

Booker, 543 U.S. at 261.               We find the error with respect to the

calculation      of     the     amount    of   loss      under   the     guidelines      was

harmless.       See United States v. Curbelo, 343 F.3d 272, 286 (4th

Cir. 2003).

               Accordingly, we affirm the sentence.                    We dispense with

oral   argument       because      the    facts       and   legal      contentions       are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                           - 2 -
        AFFIRMED




- 3 -